17-231-cr
United States v. Betts




                                    In the
             United States Court of Appeals
                         for the Second Circuit
                                              
 
 
                            AUGUST TERM 2017 
                                      
                               No. 17‐231‐cr 
                                      
                         UNITED STATES OF AMERICA, 
                                 Appellee, 
 
                                      v. 
 
                         JEFFREY D. BETTS, 
                        Defendant‐Appellant. 
                                         
                                   
           On Appeal from the United States District Court 
               for the Western District of New York 
                                         
 
                         ARGUED: JANUARY 23, 2018 
                         DECIDED: MARCH 28, 2018 
                                          
 
Before: LEVAL, CALABRESI, CABRANES, Circuit Judges.
                                            

      Defendant  Jeffrey  Betts  appeals  from  a  December  7,  2016 
judgment  of  the  United  States  District  Court  for  the  Western 
District of New York (Richard J. Arcara, Judge) in which he was 
sentenced principally to a term of ten months’ imprisonment and 
four  years  of  supervised  release,  with  special  conditions  of 
supervised release. The District Court ordered that the defendant 
refrain  from  consuming  any  alcohol  whatsoever  while  under 
supervision. It also required substance abuse testing, stating that 
“[t]here will be zero tolerance of the use of any drugs at all.” J.A. 
at 154 (emphasis added).     

      Betts now argues that this newly imposed sentence of four 
years of supervised release is substantively unreasonable. He also 
argues  that  the  District  Court  erred  in  imposing  the  special 
conditions relating to alcohol and drugs.  

      We  reject  defendant’s  argument  that  the  imposition  of  an 
additional  four  years  of  supervised  release  was  substantively 
unreasonable.  We  also  reject  defendant’s  argument  that  the 
District  Court  erred  in  imposing  a  special  condition  requiring 
defendant  to  submit  to  periodic  drug  testing.  We  agree  with 
defendant  that  the  District  Court’s  imposition  of  a  total  ban  on 
the  consumption  of  alcohol  was  not  reasonably  related  to  the 
nature and circumstances of the defendant’s offense.   
      Accordingly, we AFFIRM in part and VACATE in part the 
judgment of the District Court.  

                                           

                         ELIZABETH R. MOELLERING, Assistant 
                         United States Attorney, for James P. 
                         Kennedy, Jr., Interim United States 
                         Attorney for the Western District of New 
                         York, Buffalo, NY, Appellee.  

                         JAYME L. FELDMAN, Federal Public 
                         Defender for the Western District of New 
                         York, Buffalo, NY, for Appellant‐
                         Defendant. 

                                           

JOSÉ A. CABRANES, Circuit Judge:

      Defendant  Jeffrey  Betts  (“defendant”  or  “Betts”)  appeals 
from a December 7, 2016 judgment of the United States District 
Court  for  the  Western  District  of  New  York  in  which  he  was 
sentenced principally to a term of ten months’ imprisonment and 
four  years  of  supervised  release.  This  sentence  resulted  from 
Betts’s  multiple  violations  while  on  supervised  release  for  a 
previous  conviction  for  conspiracy  to  commit  bank  fraud  in 
violation  of  18  U.S.C.  §  1349.  He  was  originally  sentenced  to 




                                   3 
principally  24  months  in  prison,  followed  by  five  years’ 
supervised release. His initial term of supervised release began 
on August 2, 2013, upon his release from prison. 

      The violations for which Betts was most recently sentenced 
included two arrests for driving without a license and failure to 
make required restitution payments in the amount of ten percent 
of his gross monthly income. On November 28, 2016, after being 
remanded to the custody of the United States Marshals Service, 
he appeared before the District Court and admitted to violation 
number 3 (failure to notify his probation officer within 72 hours 
of  being  arrested),  based  on  his  July  29,  2016  arrest  for  driving 
without a license. Betts pleaded guilty to this violation pursuant 
to a plea agreement, which anticipated an advisory United States 
Sentencing Guidelines (“Guidelines”) range of imprisonment of 
4  to  10  months.  The  Agreement  also  projected  that,  under  the 
Guidelines,  Betts  would  be  subject  to  a  maximum  term  of 
supervised release of five years.  

      In  addition  to  sentencing  Betts  to  ten  months’ 
imprisonment and four years of supervised release, the District 
Court  imposed  special  conditions  of  supervised  release.  It 
ordered that the defendant refrain from consuming any alcohol 
whatsoever while under supervision. It also required substance 
abuse testing, stating that “[t]here will be zero tolerance of the use 
of any drugs at all.” J.A. at 154 (emphasis added).   




                                     4 
      Betts now asserts that this newly imposed sentence of four 
years of supervised release is substantively unreasonable. He also 
claims  that  the  District  Court  erred  in  imposing  the  special 
conditions relating to alcohol and drugs.  

      We  reject  defendant’s  argument  that  the  District  Court’s 
imposition of an additional four years of supervised release was 
substantively unreasonable. We also reject defendant’s argument 
that  the  District  Court  erred  in  imposing  a  special  condition 
requiring defendant to submit to periodic drug testing. We agree 
with defendant that the District Court’s imposition of a total ban 
on the consumption of alcohol was not reasonably related to the 
nature and circumstances of the defendant’s offense.   

      Accordingly, we AFFIRM in part and VACATE in part the 
judgment of the District Court.  

                            DISCUSSION

      I. Substantive Reasonableness  

      We review a sentence for substantive reasonableness under 
a “deferential abuse‐of‐discretion standard.” Gall v. United States, 
552 U.S. 38, 41 (2007); see also United States v. Broxmeyer, 699 F.3d 
265,  278  (2d  Cir.  2012)  (“[O]ur  standard  is  ‘reasonableness,’  ‘a 
particularly deferential form of abuse‐of‐discretion review.’”). A 
sentence  is  substantively  unreasonable  “only  if  it  cannot  be 




                                    5 
located within the range of permissible decisions.” United States 
v.  Bonilla,  618  F.3d  102,  108  (2d  Cir.  2010)  (internal  quotation 
marks and citation omitted). As we have observed before, “in the 
overwhelming majority of cases, a Guidelines sentence will fall 
comfortably within the broad range of sentences that would be 
reasonable  in  the  particular  circumstances.”  United  States  v. 
Fernandez,  443  F.3d  19,  27  (2d  Cir.  2006)  (abrogated  on  other 
grounds by Rita v. United States, 551 U.S. 338, 364 (2007)). 

      Betts  argues  that  his  sentence  of  four  years  of  supervised 
release was substantively unreasonable for three reasons. He first 
contends  that  his  violation  was  not  sufficiently  egregious  to 
warrant an additional four‐year term of supervised release. This 
argument lacks merit. The District Court carefully reviewed the 
factual  basis  for  defendant’s  violation,  as  well  as  his  personal 
history  and  characteristics,  before  concluding  that  a  four‐year 
term  of  supervised  release  was  warranted.  The  District  Court 
considered, among other factors, defendant’s repeated failure to 
make  restitution  payments  despite  his  earning  an  income  that 
would  support  the  payments,  and  the  fact  that  defendant 
absconded from supervision for two months after his most recent 
arrest.  The  District  Court  repeatedly  noted  a  concern  that  this 
behavior indicated a disregard of the consequences of violating 
the law.  




                                    6 
      Defendant  next  argues  that  the  District  Court  abused  its 
discretion  in  sentencing  him  to  a  term  at  the  upper  end  of  the 
applicable  Guidelines  range.  We  also  find  this  argument 
unpersuasive.  As  previously  noted,  a  sentence  within  the 
Guidelines is presumptively reasonable. Both the imposed term 
of imprisonment and the term of supervised release were within 
the recommended Guidelines range, and a sentence on the upper 
end of the Guidelines falls comfortably within the broad range of 
sentences  that  would  be  reasonable  in  these  particular 
circumstances  given  defendant’s  behavior  while  on  supervised 
release.  

      Last,  we  reject  defendant’s  contention  that  the  District 
Court erred in discrediting some of defense counsel’s mitigation 
arguments.  The  District  Court  was  not  persuaded  by  some  of 
defense counsel’s claims that defendant was taking serious steps 
to behave better because the Court found these statements to be 
contradicted by defendant’s actions. The District Court’s decision 
to weigh the evidence as it did was not an abuse of discretion.  

      In sum, upon a review of the record, we conclude that all of 
defendant’s  challenges  to  the  substantive  reasonableness  of  a 
four‐year term of supervised release are without merit.  

       

       




                                    7 
      II. Procedural Reasonableness  

      We now turn to defendant’s claim that the District Court’s 
imposition of additional special conditions of supervised release 
constituted procedural error.  

       District  courts  possess  broad  discretion  in  imposing 
conditions of supervised release. A sentencing court may impose 
special conditions that are reasonably related to “the nature and 
circumstances of the offense and the history and characteristics of 
the  defendant”;  “the  need  for  the  sentence  imposed  to  afford 
adequate  deterrence  to  criminal  conduct”;  “the  need  to  protect 
the public from further crimes of the defendant”; and “the need 
to provide the defendant with needed educational or vocational 
training, medical care, or other correctional treatment in the most 
effective manner,” and which “involve no greater deprivation of 
liberty than is reasonably necessary” for these purposes. U.S.S.G. 
§ 5D1.3(b); see also United States v. Myers, 426 F.3d 117, 123–25 (2d 
Cir.  2005).  Nevertheless,  a  district  court’s  discretion  to  impose 
special conditions is not “untrammeled,” and we will “carefully 
scrutinize  unusual  and  severe  conditions.” Myers,  426  F.3d  at 
124 (internal quotation marks omitted). 

      A  district  court  is  required  to  make  an  individualized 
assessment  when  determining  whether  to  impose  a  special 
condition  of  supervised  release,  and  to  state  on  the  record  the 




                                    8 
reason  for  imposing  it;  the  failure  to  do  so  is  error.  See  United 
States v. Balon, 384 F.3d 38, 41 n.1 (2d Cir. 2004). In the absence of 
such an explanation, we may uphold the condition imposed only 
if the district court’s reasoning is “self‐evident in the record.” Id. 
But  it  is  also  clear  that  the  conditions  must  be  “reasonably 
related” to the sentencing objectives. See 18 U.S.C. § 3583(d); see 
also United States v. Reeves, 591 F.3d 77 (2d Cir. 2010) (vacating an 
imposed special condition that required a defendant convicted of 
possession  of  child  pornography  to  notify  the  Probation 
Department  when  he  established  a  “significant  romantic 
relationship”  and  to  inform  his  partner  of  his  criminal  history 
because it was not reasonably related to sentencing objectives).  

      We  first  address  the  District  Court’s  total  prohibition  of 
alcohol  use  and  then  its  requirement  that  defendant  submit  to 
substance abuse testing with “zero tolerance” for the use of any 
drugs.   

             a. Alcohol use  

      Defendant  principally  argues  that  a  special  condition 
prohibiting all alcohol use is not reasonably related to either his 
underlying  crime  or  his  admitted  violation,  and  that  the  ban 
involves  a  greater  deprivation  of  liberty  than  reasonably 
necessary to achieve sentencing goals.  




                                      9 
      After examining the record, we agree. Neither defendant’s 
underlying  crime  nor  any  of  the  conduct  contributing  to  his 
violations of supervised release involved the use of alcohol. The 
District Court was not presented with any evidence suggesting 
that defendant ever seriously abused alcohol. It also provided no 
reason  for  imposing  this  special  condition,  beyond  a  clearly 
stated  displeasure  with  defendant’s  performance  while  on 
supervised release. Given the factual record below, the standard 
condition  limiting  “excessive  use”  of  alcohol,  which  was  also 
included  in  defendant’s  judgment,  is  sufficient  to  further  the 
objectives of sentencing. We conclude that the special condition 
banning  all  alcohol  use  is  not  reasonably  related  to  any  of  the 
factors outlined in Section 5D1.3(b), and necessitates vacatur.  

             b. Drug testing  

      Defendant  next  urges  us  to  vacate  the  District  Court’s 
special  condition  requiring  substance  abuse  testing  with  “zero 
tolerance of the use of any drugs at all.” He claims the condition 
constituted  a  complete  ban  on  all  drugs,  including  those 
prescribed by a physician, and was thus error. Though inartfully 
worded, this special condition does not prevent defendant from 
using lawful drugs. The judgment entered by the District Court 
also included the standard condition that he “shall not purchase, 
possess, use, distribute, or administer any controlled substance or 
any paraphernalia related to any controlled substances, except as 




                                   10 
prescribed by a physician.” J.A. at 160. When read in conjunction 
with  this  standard  condition  of  supervision,  it  is  clear  that  the 
imposed “zero tolerance” policy is meant to apply only to the use 
of controlled substances not prescribed by a physician. So read, 
the condition is entirely appropriate. 

       

                            CONCLUSION 

      To summarize: we AFFIRM the District Court’s imposition 
of a four‐year term of supervised release, as well as the District 
Court’s  imposition  of  a  special  condition  requiring  periodic 
testing  for  use  of  controlled  substances  without  a  prescription. 
We VACATE the special condition prohibiting all use of alcohol 
and  REMAND  the  cause  to  the  District  Court  for  further 
consideration      of     whether         it    is necessary to    impose 
any special conditions related  to alcohol use  and,  if  so,  for  the 
District Court to explain the basis for imposing them in light of 
the factors listed in Guidelines Section 5D1.3(b).  




                                    11